Chandler, Justice:
This case is related to T. Travis Medlock v. 1985 Ford F-150 Pick Up, et al., 417 S.E. (2d) 85 (1992). When Appellant, Childers, was denied a right to jury trial in that case, he instituted this “claim and delivery” action seeking return of seized items. Circuit Court, finding Childers’ claim barred by the *74South Carolina Drug Forfeiture Act, S.C. Code Ann. § 44-53-520(d) (Cum. Supp. 1991), dismissed his complaint.
At oral argument before this Court, it became apparent that Childers instituted this “claim and delivery” action in an attempt to obtain a jury trial regarding the forfeiture of his property. In the companion case of 1985 Ford-150 Pick Up, we held that Childers is entitled to a jury trial.
Accordingly, as Childers is entitled to assert the present claim before a jury under the 1985 Ford-150 Pick Up case, we dismiss this appeal without prejudice.
Dismissed without prejudice.
Harwell, C.J., and Finney, Toal and Moore, JJ., concur.